Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-8 and 10-20 rejected under 35 U.S.C. 103 as being unpatentable over Falco et al. (US 2019/0104179) in view of Agarwal et al. (US 2016/0239420).

Regarding claim 1, Falco discloses a method, comprising:
[see paragraphs 32 & 36; a node may receive an operation including a key (hash) and datum (disk block); operations may include a put command (write).

Falco does not expressly disclose determining, by the hardware server, whether a local random-access memory lacks a memory capacity for a storage of the disk block: determining, by the hardware server, a neighbor cache memory having the memory capacity for the storage of the disk block by polling the computing cluster of the nodes: and transferring, by the hardware server, the disk block to the neighbor cache memory having the memory capacity for the storage of the disk block.

Agarwal discloses a distributed cache memory system in which, for a write command, a local cache storage capacity is checked. If full, the capacities of remote caches are determined and the write will be forwarded to a node cache having sufficient storage capacity [see paragraph 37 and Fig. 3].

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Agarwal in the system of Falco.

The motivation for doing so would have been to improve wear leveling and reducing the cost of replacing filed disks [see Agarwal, paragraph 6].

Therefore, it would have been obvious to combine Agarwal with Falco for the benefits listed above, to obtain the invention as specified in claims 1, 3-5, 7-8 and 10-20.


Regarding claim 2, the combination discloses the method of claim 1, further comprising sizing the neighbor cache memory [see Falco, Fig. 1A; wherein the caches are sized the same].

Regarding claim 3, the combination discloses the method of claim 1, further comprising logging the hash value in an electronic database in an association with the disk block [see Falco, paragraphs 35-36; each unique key is mapped to and associated with the data].

Regarding claim 4, the combination discloses the method of claim 1, further comprising logging the hash value in an electronic database in an association with the neighbor cache memory having the capacity for the storage of the disk block [see Falco, paragraphs 35-36; each unique key is mapped to the partition (local or remote) that stores the associated data].

Regarding claim 5, the combination discloses the method of claim 1, further comprising logging the disk block in an electronic database in an association with a destination identifier representing the neighbor cache memory [see Falco, paragraphs 35-36; the data is stored (logged) in a partition of its associated cache, and each unique key is mapped to the partition (local or remote) that stores the associated data, each key being associated with the data].

Regarding claim 7, the combination discloses the method of claim 1, further comprising storing the disk block [see Falco, paragraphs 32 & 34; access request from client may be a put (store) request to write data. The hash table would be checked to determine where the request should be directed so that the request can complete In this case, a write request would complete by writing data to storage].

Claims 8 and 10-12, 14-18 and 20 recite the same limitations as claims 1 and 3-5 and 7 above and are rejected using the same reasoning.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Flaco in view of Agarwal and further in view of Blinick et al. (US 20150046656).

Regarding claims 2 and 9, Falco and Agarwal disclose the method and system of claims 1 and 8 as discussed above.

The combination does not expressly disclose sizing neighbor caches.

Blinick discloses a distributed cache system similar to the one taught by Falco and Agarwal. Blinick discloses that nodes may adjust the sizing of their local and shared global (neighbor) caches [see paragraph 19]



The motivation for doing so would have been to ensure that an adequate amount of free space is maintained in the caches [see Blinick, paragraph 19].

Therefore, it would have been obvious to combine Blinick with Falco and Agarwal for the benefits listed above, to obtain the invention as specified in claims 2 and 9.


Response to Arguments
Applicant’s arguments, filed 4/28/2021, with respect to the rejection(s) of claim(s) 1-20 under Falco have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Agarwal.


	CLOSING COMMENTS
Conclusion
Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-41402-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137